Case 3:19-cv-00717 Documenti Filed 07/02/19 Pagelof27 Page ID#1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

RONALD R. DUEBBERT,
Plaintiff,

Vv. Cause No.:

ST. CLAIR COUNTY, ILLINOIS,

Serve: Mr. Thomas Holbrook
County Clerk
St. Clair County Building
2"4 Floor
Belleville, IL 62220

OFFICE OF

STATE’S ATTORNEY APPELLATE
PROSECUTORS OF THE STATE OF
ILLINOIS,

Serve: Mr. Patrick Delfino
Director
Office of State’s Attorney Appellate
Prosecutors of the State of Illinois
725 S. Second Street
Springfield, IL 62704

STATE OF ILLINOIS

Serve: Mr. Patrick Delfino
Director
Office of State’s Attorney Appellate
Prosecutors of the State of Illinois
725 S. Second Street
Springfield, IL 62704

CITY OF BELLEVILLE,

Serve: Ms. Jennifer G. Meyer
Belleville City Clerk
Belleville City Hall
101 S. Hlinois Street
Belleville, IL 62220

Nae Nee Nee Nee Ne ee Net Se Nee See” Ne” Se Some” Sat Se! Se” See” Se Nae Se” Nee Nee? Nee! Nene Nee Se Ne Se Nee Nene Ne Ne Nee et ee ee es ae es es
Case 3:19-cv-00717 Documenti Filed 07/02/19 Page 2of27 Page ID #2

BRENDAN F. KELLY, Former
St. Clair County States Attorney,

Serve: 10 Timber Waters Ct.
Swansea, IL 62226

LORINDA LAMKEN-FINNELL,
Special prosecutor of the State of Illinois,

Serve: Office of State’s
Attorney Appellate
Prosecutors of the
State of Hlinois
725 S. Second Street
Springfield, IL 62704

DAVID ROBINSON, Special prosecutor of the
State of Illinois,

Serve: Office of State’s
Attorney Appellate
Prosecutors of the State of
Illinois
725 S. Second Street
Springfield, IL 62704

ALEX ENYART, Special victim
Advocate,

Serve: 704 E. D Street
Belleville, IL 62220

DETECTIVE DANIEL COLLINS, Belleville
Police Department
Serve: 605 S. Church Street
Belleville, [L 62220

TIMOTHY CRIMM Belleville Police
Department,

Serve: 1501 Lincoln Blvd.
Mascoutah, IL 62258

CARLOS RODRIGUEZ,
Complaining witness

Nee Ne Ne ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee Se
Case 3:19-cv-00717 Documenti Filed 07/02/19 Page3of27 Page ID#3

)

Serve: 603 S. 16" Street )

Belleville, IL 62220 )

)

Defendants. )
COMPLAINT

Comes now the Plaintiff, Ronald Duebbert, by his attorney, Michael A. Lawder,
(hereinafter referred to as “’Duebbert” or “Plaintiff’’), and for his Complaint against the above
named Defendants states the following:

JURISDICTION AND VENUE

1. This action is brought pursuant to 42 U.S.C. Section 1983 to redress the
deprivation under color of law of Plaintiff Duebbert’s rights as secured by the United States
Constitution. Supplemental jurisdiction to entertain state law claims arises under 28 U.S.C.
Section 1367.

2. This court has jurisdiction pursuant to 28 U.S.C. 1331 and 1367. Venue is proper
under 28 U.S.C. Section 1391(b). The events giving rise to the claims asserted herein have
occurred in this district.

PARTIES

3. Plaintiff Ronald R. Duebbert is a resident of St Clair County, Illinois. He is a
practicing attorney licensed to practice law in the state of Illinois since 1991. He was elected to
the position of circuit judge and St Clair County, Illinois on November 8, 2016. He was sworn
in as a circuit judge on December 5, 2016.

4, The County of St. Clair is a governmental entity operating within the state of
Illinois which consists in part of the St. Clair County State’s attorney’s Office. The County of

St. Clair is responsible for the acts of its employees while acting within the scope of their
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page4of27 Page ID #4

employment. At all times relevant to this action, St. Clair County was the employer of some of
Defendants including, Brendan Kelly, more specifically described below. All are necessary
parties to this lawsuit. St. Clair County is a necessary party to this action.

5. The Office of the State's Attorneys Appellate Prosecutor is an agency of the State
of Illinois located in Springfield, IL and it is a governmental entity which operates the State’s
Attorney Appellate Attorney office located there. It is responsible for the acts of its employees
and attorneys while acting within the scope of their employment and it is responsible for the
policies, practices, and customs of the Illinois State’s Attorney Appellate Prosecutors Office. At
all times relevant to this action, the Office of the State’s Attorneys Appellate Prosecutor was the
employer of some of Defendants including Lorinda Lamken-Finnell, and David Robinson, more
specifically described below. All are necessary parties to this lawsuit. The Office of the State's
Attorneys Appellate Prosecutor is a necessary party to this action.

6. The State of Illinois is also sued because it is the entity that operates the Office of
the State’s Attorneys Appellate Prosecutor agency. And Plaintiff incorporates all of the
allegations of Paragraph 5 above as if fully set forth herein.

7. The City of Belleville, Illinois is a municipality corporation operating and existing
within the State of Illinois. The City of Belleville is responsible for the acts of its employees
while acting within the scope of their employment and is responsible for the policies, practices,
and customs of the Belleville Police Department. At all times relevant to this action, the City of
Belleville was the employer of some of Defendants, including Detective Daniel Collins and
Detective Timothy Crimm more specifically described below. All are necessary parties to this
lawsuit. City of Belleville, Illinois is a necessary party to this action.

8. The following Defendants are sued in their individual capacities, and acted under
Case 3:19-cv-00717 Documenti Filed 07/02/19 Page5of27 Page ID #5

color of law and within the scope of their employment during the actions which are part of this

lawsuit. Upon information and belief the following individuals acted in a malicious, willful

and/or wanton

manner toward Duebbert and were involved in all or some of the following:

investigating the alleged crimes described and discussed herein; the improper arrest and charging

of Duebbert of the crimes described and discussed herein; the improper withholding exculpatory

evidence of his actual innocence, the improper procuring of witness fabrications and other and/or

other conduct directly relating to his wrongful prosecution thereof, and any other misconduct

alleged herein.

a.

Brendan Kelly is an attorney licensed to practice law in the State of Illinois, who
is also the former St. Clair Counry, Illinois State’s Attorney, and who at all times
relative to this complaint was employed by the County of St. Clair, [llinois as the
elected State’s Attorney. Kelly participated in and directed the so-called
investigation of Plaintiff Duebbert, and he controlled and directed said
investigation until he handed said investigation over to the Illinois State's
Attorneys Appellate Prosecutor and its employed lawyers, Lorinda Lamken-
Finnell and David Robinson but he also continued to participate in Plaintiff
Duebbert’s prosecution after Defendant Illinois State’s Attorneys Appellate
Prosecutors Office took over the formal prosecution. Upon information and
belief, Kelly was personally involved in directing or consenting to the fabrication
of evidence against Plaintiff Duebbert, as well as the suppression of exculpatory
evidence tending to prove Plaintiff Duebbert's innocence of the crimes

charged. And further, Kelly was responsible for proper procedure and standard
procedure for the Illinois State's Attorneys Appellate Prosecutors in investigating,
charging and prosecuting defendants not being followed in the so-called
investigation, as well as the charging and prosecution of Plaintiff Duebbert for the
aforementioned crimes. And further, Kelly was responsible for proper procedure
in his office as well as in the defendant Belleville, Illinois police department not
being followed in both the investigation and charging of Plaintiff Duebbert for the
aforementioned crimes. Defendant Kelly is also being sued in Counts VI
through IX individual for said State Law Claims.

Lorinda Lamken-Finnell is an attorney licensed to practice law in the State of
Illinois, who at all times relevant hereto was employed by the Illinois State's
Attorneys Appellate Prosecutor. Pursuant to an October 5, 2017 request by then
State’s Attorney Brendan Kelly, and further pursuant to a court order entered by
Chief Judge Andrew Gleeson, Lamken-Finnell was appointed to conduct the
investigation and prosecution of Plaintiff Duebbert. Upon information and
belief, discovery will show that Lamken-Finnell was personally involved in
directing or consenting to the fabrication of evidence against Duebbert, as well as
Case 3:19-cv-00717 Documenti Filed 07/02/19 Page6of27 Page ID #6

the suppression of exculpatory evidence tending to prove Plaintiff Duebbert's
innocence of the crimes charged. And further, Lamken-Finnell was responsible
for proper procedure and standard procedure for the Illinois State’s Attorney’s
Appellate Prosecutor in investigating, charging and prosecuting defendants not
being followed in the investigation and charging and prosecution of Plaintiff
Duebbert for the aforementioned crimes. Lamken-Finnell was also responsible
for proper procedure in her office as well as in the defendant Belleville, Illinois
police department not being followed in both the investigation and charging of
Plaintiff Duebbert for the aforementioned crimes. Defendant Lamken-Finnell is
also being sued in Counts VI through IX individual for said State Law
Claims.

C. David Robinson is an attorney licensed to practice law in the state of Illinois,
who at all times relevant to this complaint was employed by the [Illinois Office of
the State Attorneys Appellate Prosecutor. Pursuant to an October 5, 2017 request
of then State’s Attorney Brendan Kelly, and further pursuant to a court order
entered by Chief Judge Andrew Gleeson, he was appointed to conduct the
investigation and prosecution of Plaintiff Duebbert. Upon information and
belief, discovery will show that Robinson was personally involved in directing or
consenting to the fabrication of evidence against Plaintiff Duebbert, as well as the
suppression of exculpatory evidence tending to prove Plaintiff Duebbert's
innocence of the crimes charged. And further, Robinson was responsible for
proper procedure and standard procedure for the Illinois State’s Attorneys
Appellate Prosecutor’s in investigating, charging and prosecuting defendants not
being followed in the investigation and charging and prosecution of Plaintiff
Duebbert for the aforementioned crimes. Robinson was also responsible for
proper procedure in his office as well as in the defendant Belleville, Illinois police
department not being followed in both the investigation and charging of Duebbert
for the aforementioned crimes. Defendant Robinson is also being sued in
Counts VI through IX individual for said State Law Claims.

d. Detective Daniel Collins, is detective with the City of Belleville, Illinois who
was charged with the investigation of the Plaintiff Duebbert. Upon information
belief, discovery will show that Collins was personally involved in directing or
consenting to the fabrication of evidence against Duebbert as well as the
suppression of exculpatory evidence. And further, Collins was responsible for
proper procedure and standard procedure in his office not being followed in the
investigation and charging of Duebbert for the aforementioned crimes. Defendant
Collins is also being sued in Counts VI through IX individual for said State
Law Claims.

e. Detective Timothy Crimm, is detective with the City of Belleville, Illinois who
was charged with the investigation of the Plaintiff Duebbert. Upon information
belief, discovery will show that Crimm was personally involved in directing or
consenting to the fabrication of evidence against Duebbert as well as the
suppression of exculpatory evidence. And further, Crimm was responsible for
Case 3:19-cv-00717 Documenti Filed 07/02/19 Page 7of27 Page ID#7

proper procedure and standard procedure in his office not being followed in the
investigation and charging of Duebbert for the aforementioned crimes. Defendant
Collins is also being sued in Counts VI through [X individual for said State
Law Claims.

f. Alex Enyart is an attorney licensed to practice law in the State of Illinois who at
all times related to this complaint was the criminal defense attorney of record for
Carlos A. Rodriguez. Enyart was also appointed by the appropriate entity for
Defendant St. Clair County to be the special victim advocate for then-defendant
Carlos A. Rodriguez in St. Clair County, Illinois felony case 17-CF-1406, and
who under color of state law helped to procure in the investigation of Plaintiff
Duebbert the false affidavits of then-defendant Carlos A. Rodriguez in case 17-
CF-1406, more particularly described herein below. Upon information and belief,
discovery will show that Enyart was personally involved in directing or
consenting to the fabrication of applicants against plaintiff Duebbert, as well as
the suppression of exculpatory evidence tending to prove Plaintiff Duebbert's
innocence of the crimes charged. And further, Enyart is responsible for proper
procedure and standard procedure in his office not being followed in the
investigation and charging at Duebbert for the aforementioned
crimes. Enyart was also responsible for proper procedure in the defendant
Belleville, Illinois police department not being followed in both the investigation
and charging of Duebbert for the aforementioned crimes. Defendant Enyart is
also being sued in Counts VI through IX individual for said State Law
Claims.

g. Carlos A. Rodriguez at all times relevant to this complaint was a person living in
St. Clair County, Illinois, who swore under oath one or more false affidavit(s)
under color of Illinois state law help which formed the sole basis of the
investigation of Plaintiff Duebbert, and said affidavits were used to investigate
Plaintiff Duebbert, and to charge Plaintiff with crimes and to prosecute him
improperly, as is more particularly described herein below. Upon information
and belief, discovery will show that Rodriguez was personally involved in the
fabrication of evidence against Plaintiff Duebbert. Defendant Rodriguez is also
being sued in Counts VI through IX individual for said State Law Claims.

BACKGROUND FACTS

9. On November 8, 2016, Plaintiff Ronald R. Duebbert was duly elected a Circuit
Court Judge for the Twentieth Judicial District; he was sworn in as circuit judge on December 5,
2016.

10. Many persons in St. Clair County, Illinois were not happy that Plaintiff Duebbert

defeated the incumbent Chief Judge, the Honorable John Baricevic. Among those persons
Case 3:19-cv-00717 Documenti Filed 07/02/19 Page 8of27 Page ID #8

opposed to Plaintiff Duebbert’s election as a circuit judge, and both before and after his election,
were politically powerful persons who engaged in concerted efforts to find any way to either
keep Plaintiff Duebbert from becoming a circuit judge or remaining as the duly elected circuit
judge, those efforts including but not limited to manufacturing false allegations of criminal
behavior against Plaintiff Duebbert.

11. Over the years since October 2011, Plaintiff Duebbert represented the criminal
defendant and current civil defendant, Carlos A. Rodriguez in a significant number of criminal
matters arising in St. Clair County, Illinois. On numerous occasions, Rodriguez told Duebbert
that Duebbert performed in a “‘stellar“‘ manner in his representational of Rodriguez. On multiple
occasions in late 2016 and 2017, Rodriguez also told his subsequent attorney in felony case 16
CF 1285, attorney Dedra Brock Moore, that Plaintiff Duebbert had done a great job for him
(Rodriguez) in his legal representations.

12. On or about September 26, 2016, and by way of a criminal information executed
by Detective Jamal T. Jackson of the Centreville, Illinois Police Department, Rodriguez was
charged with the felony criminal offense of aggravated fleeing and attempting to elude a police
officer, St. Clair County case 16-CF-1285.

13. On or about September 27, 2016, Rodriguez was arraigned in felony case 16-CF-
1285 by the St. Clair County Circuit Court, at which time Defendant Rodriguez informed the
court that he had retained as his private attorney Plaintiff Duebbert in felony criminal matter 16-
CF-1285. Rodriguez’s choice of private criminal defense attorney was memorialized in a court
order of record in his felony case.

14. On or about September 27, 2016, Rodriguez, through his then girlfriend, Amy

Parrack, contacted the Duebbert Law Office and Plaintiff Duebbert who asked Duebbert on
Case 3:19-cv-00717 Documenti Filed 07/02/19 Page9of27 Page ID #9

behalf of Rodriguez to represent Rodriguez in case 16-CF-1285. Duebbert agreed with Parrack to
once again represent Rodriguez in his new criminal case upon payment of a partial attorney fee
payment. On or about his same date, Parrack informed Rodriguez that Plaintiff Duebbert agreed
to represent Rodriguez as his defense attorney. At this time, Rodriguez remained incarcerated
because neither he nor anyone on his behalf had posted the required $5000 bond so that
Rodriguez would be released from the St. Clair County, Illinois jail.

15. On or about September 28, 2016, Rodriguez, authorized Parrack to make an initial
attorney fee payment to Plaintiff Duebbert through The Duebbert Law Office. On or about this
date, Parrack made a payment of $1300 on behalf of Rodriguez, received by Plaintiff Duebbert’s
legal assistant.

16. On or about September 30, 2016, Plaintiff Duebbert entered his appearance as
attorney of record for then-defendant Rodriguez in felony case 16 CF 1285. At the same time,
Plaintiff Duebbert negotiated with then Assistant State’s Attorney James Piper to reduce
Rodriguez’s bond from the original $50,000 to $10,000, with 10% to apply— or $1000-— as well
as various additional bond parameters. At this time, Rodriguez remained incarcerated as he was
unable to post bond.

17. | Onor about September 30, 2016, Parrack presented to Plaintiff Duebbert’s law
office and requested that Duebbert refund to Rodriguez, through Parrack, $1000 of the
previously paid legal fees retainer. Plaintiff Duebbert authorized the refund of $1000 to
Rodriguez and Parrack, which Parrack then posted as a bond for Rodriguez so he would be
released from the county jail. Written record was kept of the $1,000 refund to Rodriguez.

18. On or about October 18, 2016, Rodriguez’s felony case was assigned to Judge

Jann Fiss, and Plaintiff Duebbert served a formal Motion for Discovery on Defendants Brendan
Case 3:19-cv-00717 Document 1 Filed 07/02/19 Page 10o0f27 Page ID #10

Kelly and on St. Clair County, Illinois.

19. After his election as circuit judge, and on or about November 22, 2016, ona
scheduled afternoon court hearing date in Rodriguez’s felony case, Plaintiff Duebbert arranged
with Rodriguez to meet before court at The Duebbert Law Office to transfer Rodriguez's
criminal case to attorney Dedra Brock-Moore via written motion signed by Rodriguez, and to
obtain Rodriguez’s signature on an Assignment of Bond pleading, assigning his posted $1000
bond in 16-CF-1285 to his new attorney, Dedra Brock-Moore. At no time prior to November 22,
2016, nor at any time, did Rodriguez sign any Assignment of Bond to Plaintiff Duebbert.

20. While Plaintiff Duebbert was Rodriguez’s criminal defense attorney of record,
Duebbert negotiated with and obtained from the Megan Lintker, St. Clair County Assistant
State’s Attorney (“ASA”) assigned to Rodriguez’s case, a negotiated initial plea offer for
Rodriguez, which was ultimately rejected by Rodriguez.

21. Prior to August 22, 2017, Rodriguez underwent a TASC drug and alcohol
evaluation, which found that he suffered from a significant addiction to certain illegal
drugs. TASC’s evaluation recognized a link between Rodriguez’s criminal acts and/or behavior
on September 26, 2016 (the date upon which Rodriguez’s actions resulted in the issuance of the
criminal charges of 16-CF-1285) and his drug use and/or addiction. TASC recommended that
Rodriguez complete intensive outpatient drug treatment as a special condition of his probation if
he were sentenced by the court to a period of probation.

22. On or before August 22, 2017, Rodriguez’s attorney, Dedra Brock-Moore, sought
and obtained from ASA Megan Lintker a subsequent negotiated disposition for Rodriguez’s 16-
CF-1285 felony case, as follows: In exchange for Rodriguez’s plea of “guilty” to the charge of

felony aggravated fleeing and eluding a police officer, Rodriguez would be sentenced to a period

10
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 11of27 Page ID #11

of 18 months of conditional discharge, he would be placed on felony probation for twenty-four
(24) months, he would pay a fine of $500, he would be assessed certain court costs and probation
fees, to be paid over the period of his probation, and as a special condition of his probation,
Rodriguez would be required to complete intensive outpatient drug treatment pursuant to his
recent TASC evaluation. Upon successful completion of his probation, Rodriguez could file a
petition to dismiss his felony charge in case 16-CF-1285.

23. Onor about August 22, 2017, while represented by attorney Dedra Brock-Moore,
Rodriguez voluntarily entered a plea of "guilty" the felony charge in case 16-CF-1285,
Aggravated Fleeing and/or Attempting to Elude Peace Officer. A record of the plea was taken
by a court reporter. Rodriguez signed the sentencing order.

24. On or about August 22, 2017, when Rodriquez voluntarily entered his plea of
"guilty" in his felony case 16-CF-1285, he did not make any statement whatsoever to presiding
Judge Jann Fiss regarding any issue or problem with his then current attorney, Dedra Brock-
Moore, or his original defense attorney, Plaintiff Duebbert.

25. On or about September 15, 2017, Rodriguez, by his then new attorney, Defendant
Alex Enyart, filed his original Motion to Withdraw Guilty Plea, and as his grounds for such
Motion, stated that Plaintiff Duebbert, his second attorney, Dedra Brock-Moore, and then
presiding Judge Jann Fiss had "failed to advise defendant Rodriguez that his [Illinois] driver's
license would be revoked pursuant to 625 ILCS 5/11-204.1(b) by pleading guilty to the charge of
Aggravated Fleeing or Attempting to Elude a Peace Officer." Rodriguez also signed his first
notarized Affidavit to accompany his Motion to Withdraw Plea, which contained his reasons for
the filing of said motion.

26. In his September 15, 2017 motion to withdraw guilty plea, Rodriguez made no

11
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 12o0f27 Page ID #12

mention of any criminal conduct on the part of Plaintiff Duebbert, either in his formal written
motion, or in his attached and notarized Affidavit.

27. On or about September 27, 2017, at about 10 A.M., instant Defendant Rodriguez,
the chief and only complaining witness against Plaintiff Duebbert, presented with his attorney,
Defendant Enyart, to the Belleville Police Department, ostensibly to give his statement to the
police concerning Plaintiff Duebbert’s alleged criminal activities relative to Defendant
Rodriguez. Instead, Defendant Enyart presented Belleville police officer Defendant Daniel
Collins with a prepared and notarized Affidavit, executed by defendant Rodriguez, regarding the
relevant allegations of criminal conduct involving Plaintiff Duebbert. Defendant Rodriguez had
refused to appear several times before this date to give his statement about Plaintiff Duebbert to
Defendant Belleville Police Department.

28. At the “so-called” interview of Defendant Rodriguez with Defendant Belleville
Police, Rodriguez refused to make any on the record or off the record statement to the police,
stating through his attorney, Defendant Enyart, that he did not feel comfortable talking about his
allegations of Plaintiff Duebbert’s criminal conduct.

29. Defendant Belleville Police Department did make an audio recording of
Defendants’ Rodriguez’s and Enyart’s September 27, 2017 meeting at the Belleville Police
Department. Upon information and belief, discovery will show that the Defendant Belleville
Police Department made and kept a video recording of said meeting.

30. Instead, Defendant Enyart simply presented Defendant Rodriguez’s sworn and
notarized affidavit to Belleville Police Officer Defendants Collins and Crimm, which is
described fully herein below. From on or about September 27, 2017, and through the July 5,

2018 dismissal of criminal charges against Plaintiff Duebbert, and through the present date,

12
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 13o0f27 Page ID #13

Defendant Rodriguez did not at any time, through this date, make any statement whatsoever to
the multiple Defendant criminal investigating authorities involved in this case, including but not
limited to defendant Belleville Police Department and its employees, Defendants Collins and
Crimm, defendant St. Clair County and its elected Defendant State’s Attorney Brendan Kelly,
and Defendant Illinois State's Attorneys Appellate Prosecutor and its Defendant employees,
Robinson and Lamken-Finnell. Through the date of filing of this Complaint, no formal or
informal, written or video statement or interview of alleged then complaining witness and instant
Defendant Rodriguez was taken by any Defendants or any other person.

31. On or about September 27, 2017 and through today, the information and
averments contained in the sworn affidavit of Defendant Rodriguez were and are not true, and
Defendants Enyart, Collins, Crimm, Kelly, Robinson, and Lamken-Finnell were all aware of the
falsity of the information and averments of the Defendant Rodriguez Affidavit at that time.

32. Inthe Affidavit prepared by Defendant Enyart, Defendant Rodriguez states:

“I CARLOS RODRIGUEZ, do hereby swear and affirm that the following is true:

Ron Duebbert was my lawyer in my case 16-CF'1285. I was charged with
Aggravated Fleeing and Attempting to elude a Police Office (sic). Ron Duebbert has
been my lawyer in the past and made numerous inappropriate sexual advances towards
me. In the past, I requested that he stop making sexual advances towards me and I
advised him that I was not interested in men.

On October 14", 2016 I went to my court date with Mr. Duebbert. After court, we
walked over to his office. We sat and talked for a little bit. I was getting ready to leave
and had my jacket or hoodie. As I was getting up, I putting (sic) it on and I had my hands
up in the air. My shirt was tucked in and it started coming out as [raised my arms. Ron
had come around to see me out and he started helping me with the jacket with one hand,
while he started tucking my shirt in with the other. He then reached into my shorts, felt
the side of my body, and grabbed my penis through my underwear. I freaked out. I froze
up for a second. I felt disgusted. I told him I’m not gay, don’t touch me that way. I don't
remember exactly what I said. I immediately left. He did not have my permission to

touch me in that manner and he knew that I did not want to be touched in that manner.

On November 22"%, 2016, Imet Ron Duebbert at my court date at 1:30pm in

13
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 14o0f27 Page ID #14

Courtroom 401. After court, we walked over to his office where he introduced me to
Dedra Moore. He informed me that Dedra would start representing me, but that I still
owed him money for his legal services. Ron Duebbert told me that he would knock $100
off my bill if I would suck his penis. I told him no. Later on during our meeting he
brought up that someone had paid a guy $20,000 to say that he touched him. He stated
something to the effect of “You would never do that, would you? You would never take
any money to go after me?” I believe he was asking me this to make sure I would never
tell anyone that he offered to reduce my legal fees in exchange for oral sex.

I swear that the facts in this affidavit are true and correct in substance and fact.

/s/ Carlos Rodriguez
Carlos Rodriguez

H2T/17
Date
STATE OF ILLINOIS )
DSS.
COUNTY OF ST. CLAIR)
I swear that the facts in this petition (sic) are true and correct in substance and fact.
/s/ Carlos Rodriguez

Carlos Rodriguez

Subscribed and sworn to before me, the Undersigned Notary Public on this 27" day of
September, 2017.

Jacqueline R. Sprehe
Notary Public”

33. Onor about September 27, 2017, after Defendants Collins and Crimm were
provided by Defendant Enyart with Defendant Rodriguez’s false affidavit, the two defendant
police officers moved for and applied for a warrant application against Plaintiff Duebbert, 2017
WA-1747.

34. Regarding said Warrant Application, Defendant Brendan F. Kelly moved for the
appointment of a special prosecutor in case 17MR 308 on October 5, 2017, which was granted

by Judge Andrew Gleeson on that same date. The order asked the Office of the State’s Attorneys

14
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 15o0f27 Page ID #15

Appellate Prosecutor accept the appointment of Special Prosecutor. And the St. Clair County
State’s attorney’s office was directed to send all documents, reports or other information related
to this case to said Special Prosecutor and the same was done. Defendant St. Clair County did
not ever file a formal Motion to Withdraw from the felony case 2017-CF-1406 filed against
Plaintiff Duebbert.

35. | Onor about October 23, 2017 Defendant Enyart filed Defendant Rodriguez’s
Amended Motion to Withdraw Guilty Plea in case 16 CF 1285, this second time alleging for the
first time in the Motion and in its attached sworn and notarized affidavit the false information
described in the aforementioned affidavit.

36. Said Motion to Withdraw Guilty Plea was granted per court order signed on or
about October 31, 2017 by Judge Jan Fiss, and significantly, “without objection from the State.”

37. Although the October 31, 2017 court order signed by Judge Fiss states in its
opening paragraph that Defendant Rodriguez was represented in the hearing on that date by
Defendant Alex Rodriguez, upon information and belief, evidence will demonstrate that
Defendant Alex Enyart did not personally appear in court on that date, but rather attorney
William Enyart (Defendant Alex Enyart’s father) appeared in the place of Defendant Alex
Enyart.

38. At the least between on or about October 6, 2017 and November 7, 2017,
Defendant Enyart and Defendant Lamken-Finnell, and upon information and belief, which
discovery will prove, Defendant Enyart and Defendant Robinson, and Defendant Enyart and
Defendant Kelly, communicated with each other by land-line based telephone and/or cellular
telephone (voice and text) and/or by other electronic means (e-mail).

39. That at all times relevant to this complaint, Defendant Enyart was working with

15
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 16of27 Page ID #16

all the other instant government defendants and their defendant employees as an investigator and
prosecutor for those defendant entities and the State of Illinois, under authority of Illinois law.
Defendant Lamken-Finnell informed multiple persons that Defendant enyart was Defendant
Rodriguez’s special victims advocate appointed by the State of Illinois.

40. Text messages dating from on or about October 25, 2017 at or about 7:24 P.M.,
sent by Defendant Enyart to Defendant Lamken-Finnell, advised Defendant Lamken-Finnell and
all the other defendants in this case that Defendant Rodriguez was lying about at least some of
the averments contained in his Affidavit, as follows: “He [Defendant Rodriguez] has told me
[Defendant Enyart] he embellished what happened before and that this was the only incident of
contact[.]”

41. Based upon this affidavit alone, and despite the criminal nature of the Defendant
Rodriguez, and Rodriguez’s complaining witness testimony being “knowingly embellished” and
further, with no interview of any kind of Defendant Rodriguez, on November 6, 2017 with no
other police investigation of any kind, Defendant Kelly, who despite the request for a special
prosecutor stayed in the case, and Defendant Crimm, and Defendants Lamken-Finell and
Robinson issued an information charging the Plaintiff with two misdemeanors, battery and
Solicitation of a sexual act, and two felonies, intimidation, and criminal sexual abuse. The
information for all four of these crimes were based solely upon the aforementioned questionable
affidavit made by Defendant Carlos Rodriquez.

42. Although Defendants State of Illinois and the Office of the State’s Attorneys
Appellate Prosecutors, as well as its employees, Defendant Robinson and Lamken-Finnell, and
the County of St. Clair, as well as its employee, Defendant Kelly, possesses the standard option

of presenting their evidence concerning Plaintiff Duebbert’s actions as alleged by Defendant

16
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 17of27 Page ID #17

Rodriguez to a grand jury, which would have evaluated the evidence for probable cause to
charge Plaintiff Duebbert with the commission of a crime, including presenting Defendant
Rodriguez to the grand jury for testimony, the defendants and each and all of them, chose not to
present their slight evidence to the grand jury.

43. The felony criminal charges filed by the defendants, and each and all of them,
against Plaintiff Duebbert carried with them a possible sentence of incarceration for Plaintiff
Duebbert in the Illinois Department of Corrections for a period of two to five years, along with
substantial fines.

44. That on or about December 13, 2017, when Defendant Kelly, Defendant
Robinson and Defendant Lamken-Finnell complied with the discovery requests of Plaintiff
Duebbert, filed through his attorneys of record, the said defendants did not provide full discovery
compliance to Plaintiff Duebbert in that they did not provide the Defendant Enyart and
Defendant Lamken-Finnell text messages with their first discovery promulgation, although the
defendant clearly possessed those text messages. Illinois law and criminal court rules, as well as
applicable U.S. Supreme Court case law, requires that the defendant prosecutors provide the
exculpatory text messages to Plaintiff Duebbert through his attorneys of record within a short
time after it is received. Here the texts were sent and received before formal criminal charges
were filed against Plaintiff Duebbert.

45. On or about May 5, 2018, Defendant Kelly, Defendant Robinson, and Defendant
Lamken-Finnell first provided Plaintiff Duebbert, through his attorneys of record, written copies
of the text messages between Defendant Enyart and Defendant Lamken-Finnell.

46. | Onor about February 18, 2018, and while in possession of the unproduced

exculpatory text messages between Defendant Enyart and Defendant Lamken-Finnell, Defendant

17
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 18o0f27 Page ID #18

Robinson, in cooperation with Defendant Lamken-Finnell and Defendant Kelly, sent a plea
agreement in case 2017-CF-1406 to Plaintiff Duebbert, through his attorneys of record, asking
for him to enter a plea of “guilty” to the charges, further requesting that Plaintiff Duebbert pay a
$1,000 fine and agree to a one month sentence to the St. Clair County jail.

47. On or about June 19, 2018, Plaintiff Duebbert, through his attorneys of record,
filed a motion with the court in his felony criminal case asking for the production of all
additional electronic communications between Defendant Enyart and Defendant Lamken-Finnell
and Defendant Robinson, as well as all communications by and between any of the prosecutors
for the instant Defendant State of Illinois, as well as access to the cellular telephones use by
defendant Enyart, which was to be examined by Plaintiff Duebbert’s legal defense team’s
forensic experts.

48. This motion for discovery was granted by the court on or about June 26, 2018.
Prior to Defendant Kelly, Defendant Robinson, Defendant Lamken-Finnell, and Defendant
Enyart producing any material responsive to this request and subsequent court order, and on or
about July 6, 2018, Defendant Robinson, Defendant Lamken-Finnell, and Defendant Kelly
dismissed (nolle prosequi) all four (4) counts of the criminal information filed against Plaintiff
Duebbert.

49. Since then, no further criminal charges have been brought against Plaintiff.
Damages

50. Plaintiff Ronald Duebbert’s reputation has been defamed and damaged severely,
and he has been traumatized by the false accusations which formed the basis of the four count
felony criminal information.

51. Plaintiff Ronald Duebbert has not been allowed to serve in his position as a duly

18
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 19o0f27 Page ID #19

elected Circuit Judge in St. Clair County, IL, and this has continued for a period of over two (2)
years, and thus this ordeal has caused psychological pain, intense emotional distress, physical
sickness, humiliation, embarrassment, depression, deprivation of enjoyment of life, sleep
disruption, inability to concentrate, complete distrust and fear of the police, deprivation of work,
the need for professional mental and emotional counseling, and anxiety and shame in the past
and will continue to do so into the future.

52. | Duebbert has been forced to expend much money for attorney fees for his
defense, and he seeks his attorney’s fees in this matter and his costs.

COUNT I—42 U.S.C. Sec. 1983 — DUE PROCESS

53. Each of the Paragraphs of this Complaint is incorporated as if restated fully
herein.

54. As described more fully above, each of the individually named Defendants while
acting individually, jointly, and in conspiracy, as well as under color of law and within the scope
of their employment, deprived Duebbert of his constitutional right to liberty and to a fair trial
without due process of law.

55. In the manner described more fully above, the named Defendants’ and their
employees and agents deprived Duebbert of his constitutional right to a fair trial by withholding
exculpatory evidence, engaging in subornation of perjury, and the coercion of witnesses to
produce false evidence against Duebbert and the other actions as described herein.

56. The above described misconduct directly resulted in Duebbert being denied the
right to a fair trial and being improperly charged with the four (4)count felony charge as well as
having his liberty being restricted in violation of the Due Process Clause of the Fifth and

Fourteenth Amendments to the United State Constitution.

19
Case 3:19-cv-00717 Document 1 Filed 07/02/19 Page 20 0f 27 Page ID #20

57. The deprivations most likely could not have occurred without the specific
acquiescence of the Defendants in furtherance of their desire to deny Duebbert his position as a
Circuit Judge regardless of his guilt or innocence.

58. Asaresult of the Defendants’ deprivation of Plaintiff Duebbert’s constitutional
right to liberty without due process of law, Plaintiff Duebbert suffered injuries, including but not
limited to emotional distress, as are more fully alleged herein above.

59. The misconduct as described in this count was objectively unreasonable, and it
was undertaken by the Dependents with intentional and willful indifference to plaintiff
Duebbert‘s constitutional rights.

60. As aresult of the Defendants’ actions Duebbert’s constitutional rights were
violated, and he suffered injuries, including but not limited to the loss of liberty and the right to a
fair trial as was more fully alleged above.

COUNT II—42 U.S.C. Sec. 1983 ---FAILURE TO INTERVENE

61. Each of the Paragraphs of this Complaint is incorporated as if restated fully
herein.

62. In the manner described above, during the constitutional violations described
above, the individual Defendants stood by without intervening to prevent the misconduct,
including but not limited to, the deliberate withholding of exculpatory evidence showing
Duebbert’s actual innocence and the fabrication of evidence.

63. As a result of the individual Defendants’ failure to intervene to prevent the
violation of Duebbert’s constitutional rights, Duebbert suffered pain and injury, as well as
emotional distress, as is more fully alleged above. These Defendants had a reasonable

opportunity to prevent this harm, but failed to do so.

20
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 210f27 Page ID #21

64. | The misconduct described in this Count was objectively unreasonable and was
undertaken intentionally with willful indifference to Duebbert’s constitutional rights.

65. The misconduct described in this Count was undertaken pursuant to the policies
and practices of both the County of St. Clair, the City of Belleville Police, and the Office of
State’s Attorney Appellate Prosecutors of the State of Illinois in the manner described in the
preceding paragraphs.

COUNT Ill---42 U.S.C. Sec. 1983---CONSPIRACY TO DEPRIVE
CONSTITUTIONAL RIGHTS

66. Each of the Paragraphs of this Complaint is incorporated as if restated fully
herein.

67. As of the time that the Affidavit described herein was drafted, the individual
Defendants reached an agreement amongst themselves to frame Duebbert for these crimes. The
agreement reached by the Defendants deprived Duebbert of his constitution right of liberty
without due process of law. The parties conspired to do this based on the fabricated evidence
and without due process of law as described above.

68. In this manner, the individually named Defendants acting in concert with other
unknown co-conspirators, including persons who are not members of either the County of St.
Clair, the City of Belleville Police, and the Office of State’s Attorney Appellate Prosecutors of
the State of Illinois, have conspired by concerted action to accomplish the deprivation of
Duebbert’s liberty by unlawful means.

69. In furtherance of the conspiracy, each of the co-conspirators committed overt acts
and was an otherwise a willful participant in joint activity.

70. | Asadirect and proximate result of the illicit prior agreement referenced above,

Duebbert’s constitutional rights to liberty were violated, and he suffered financial damages as

21
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 22 of 27 Page ID #22

well as severe emotional distress and anguish, as is more fully alleged above.

71. The misconduct described in this Count was undertaken with malice, willfulness
and reckless indifference to the right of Duebbert.

72. The misconduct described in this Count was also undertaken pursuant to the
policies and practices of both the County of St. Clair, the City of Belleville Police, and the Office
of State’s Attorney Appellate Prosecutors of the State of Illinois, in the manner described more
fully in preceding paragraphs and was tacitly ratified by policy makers for County of St. Clair,
the City of Belleville Police, and the Office of State’s Attorney Appellate Prosecutors of the
State of Illinois.

COUNT IV—42 U.S.C. Sec. 1983—-MALICIOUS PROSECUTION

73. Each of the Paragraphs of this Complaint is incorporated as if restated fully
herein.

74. Each of the individually named Defendants acted in this count under color of law
and within the scope of their employment, and said charges resulted in a deprivation of Plaintiff
Duebbert’s liberty within the meaning of same constitutionally.

75. The individually named Defendants individually and/or jointly and in conspiracy
caused Duebbert to be improperly subjected to judicial proceeding for which there was no
probable cause. These judicial proceedings were instituted and continued maliciously, resulting
in injury, and all such proceedings were ultimately terminated in Duebbert’s favor in a manner
indicative of innocence. Each of the individually named Defendants were instrumental in the
initiation and / or perpetuation of the prosecution of Duebbert.

76. The individually named Defendants accused Duebbert of criminal activity

knowing those accusations to be without probable cause, and they made statements to

22
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 23 0f 27 Page ID #23

prosecutors with the intent of exerting influence to institute and continue the judicial
proceedings.

77. Statements of the individually named Defendants regarding Duebbert’s alleged
culpability were made with knowledge that said statements were false and perjured. In so doing,
the Defendants fabricated evidence and withheld exculpatory information.

78. The misconduct described in this Count was undertaken with malice, willfulness,
and reckless indifference to the rights of Duebbert.

79. As aresult of this misconduct, Duebbert sustained, and continues to sustain,
injuries including pain and suffering, as well as emotional distress, and economic injury, as is
more fully alleged above.

COUNT V—STATE LAW CLAIM—MALICIOUS PROSECUTION

80. Each of the Paragraphs of this Complaint is incorporated as if restated fully
herein.

81. The individually named Defendants individually and/or jointly and in conspiracy
caused Duebbert to be improperly subjected to judicial proceeding for which there was no
probable cause. These judicial proceedings were instituted and continued maliciously, resulting
in injury, and all such proceedings were ultimately terminated in Duebbert’s favor in a manner
indicative of innocence. Each of the individually named Defendants were instrumental in the
initiation and / or perpetuation of the prosecution of Duebbert.

82. The individually named Defendants accused Duebbert of criminal activity
knowing those accusations to be without probable cause, and they made statements to
prosecutors with the intent of exerting influence to institute and continue the judicial

proceedings.

23
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 240f 27 Page ID #24

83. Statements of the individually named Defendants regarding Duebbert’s alleged
culpability were made with knowledge that said statements were false and perjured. In so doing,
the Defendants fabricated evidence and withheld exculpatory information.

84. The misconduct described in this Count was undertaken with malice, willfulness,
and réckless indifference to the rights of Duebbert.

85. As aresult of this misconduct, Duebbert sustained, and continues to sustain,
injuries including pain and suffering, as well as emotional distress, and economic injury, as is
more fully alleged above.

COUNT VI—STATE LAW CLAJIM—INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS

86. Each of the Paragraphs of this Complaint is incorporated as if restated fully
herein.

87. The acts and conduct of the individual Defendants as set forth above were
extreme and outrageous. The individual Defendants intended to cause, or were in reckless
disregard of the probability that their conduct would cause, severe emotional distress to
Duebbert, as is more fully alleged above.

88. Said actions and conduct did directly and proximately cause severe emotional
distress to Duebbert, and thereby constituted intentional infliction of emotional distress.

89. The misconduct described in this Count was undertaken with malice willfulness,
and reckless indifference to the rights of Duebbert.

90. Asa proximate result of Defendants wrongful acts, Duebbert suffered damages,
including severe emotional distress and anguish, as is more fully alleged above.

COUNT VU—STATE LAW CLAIM—CIVIL CONSPIRACY

24
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 25o0f27 Page ID #25

91. Each of the Paragraphs of this Complaint is incorporated as if restated fully
herein.

92. As described more fully in the preceding paragraphs, the individual Defendants
including acting in concert with other known and unknown co-conspirators, conspired by
concerted action to accomplish an unlawful purpose by unlawful means.

93. In furtherance of the conspiracy, the individual Defendants committed overt acts
and were otherwise willful participants in joint activity.

94, The misconduct described in this Count was undertaken with malice, willfulness,
and reckless indifference to the rights of Duebbert.

95. AS a proximate result of Defendants ‘ conspiracy, Duebbert suffered damages
including severe emotional distress and anguish, and economic injury, as is more fully alleged
above.

COUNT VUU—STATE LAW CLAIM—RESPONDEAT SUPERIOR

96. Each of the Paragraphs of this Complaint is incorporated as if restated fully
herein.

97. In committing the acts alleged in the preceding paragraphs of this Complaint,
each of the Defendants were members of the County of St. Clair, the City of Belleville Police,
and the Office of State’s Attorney Appellate Prosecutors of the State of Illinois—and all were
acting at all relevant times within the scope of employment and under color of law.

98. As such the County of St. Clair, the City of Belleville Police, and the Office of
State’s Attorney Appellate Prosecutors of the State of Illinois, were all liable as principal for all
torts committed by its agents.

COUNT IX—STATE LAW CLAIM—INDEMNIFICATION

25
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 26 of 27 Page ID #26

99. Each of the Paragraphs of this Complaint is incorporated as if restated fully
herein.

100. I[linois law provides that public entities are directed to pay any tort judgment for
compensatory damages for which employees are individually liable within the scope of their
employment activities.

101. The Defendants are or were employees of the County of St. Clair, the City of
Belleville Police, and the Office of State’s Attorney Appellate Prosecutors of the State of Illinois,
and they acted within the scope of their employment in committing the misconduct described
herein.

WHEREFORE, the Plaintiff Ronald R. Duebbert, respectfully requests that this Court
enter judgment in his favor and against the Defendants in the amount of $10,000,000 in
compensatory damages, punitive damages against each and every individually named Defendant,
as allowable under the law, because these Defendants acted in a malicious willful and/or wanton
manner toward Plaintiff Duebbert. Plus costs and attorney’s fees against the Defendants, as well
as any other relief this Court deems appropriate.

JURY DEMAND

Plaintiff Ronald R. Duebbert, hereby demands a trial by jury pursuant to Federal Rule of

Civil Procedure 38(b) on all issues so triable.

Respectfully submitted,

BY: /s/Michael A. Lawder
Michael A. Lawder
Michael Lawder Law Firm
1010 Market Street, Suite 1540
St. Louis, MO 63101
(314) 721-2777

26
Case 3:19-cv-00717 Document1 Filed 07/02/19 Page 27 of 27 Page ID #27

(314) 721-3515 (Fax)
Attorney for Plaintiff Ronald R. Duebbert

CERTIFICATE OF SERVICE

I hereby certify that the above pleading was filed electronically with the Clerk of the
Court using the CM/ECF system on this 2™ day of July 2019, which will send notification to
those entitled to receive such notice:

/s/ Michael A. Lawder

27
